Exhibit JCPENNEY PRESIDENT AND CHIEF MERCHANDISING OFFICER KEN C. HICKSTO LEAVE THE COMPANY TO ACCEPT A SPECIALTY RETAIL CEO POSITION PLANO, Texas (June 25, 2009) – J. C. Penney Company, Inc. (NYSE: JCP) today announced that Ken C. Hicks has resigned from his position as president and chief merchandising officer, effective July 6, 2009.Mr. Hicks has accepted the position of CEO with a publicly traded specialty retailer.JCPenney will conduct an executive search for Mr. Hicks’ successor. In the interim, Myron E. (Mike) Ullman, III, chairman and chief executive officer, will assume Mr. Hicks’ responsibilities. Mr.
